Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-5, 7-16, 21-25 are pending in the current application.  Applicant is reminded that claim amendments are governed by 37 C.F.R. 1.121.  The current amendment does not comply with 37 C.F.R. 121 since claims 12 and 15 have amended dependencies yet fail to have the correct status identifier of (Currently Amended).  
2.	This application claims benefit of 62/719,417 08/17/2018 and claims benefit of 62/885,311 08/11/2019.
Response to Arguments/Amendments
3.	The objection to claim 3 is withdrawn based upon the amendments. The rejections of claims 1-2, 5, 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments. The rejection of claims 4 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments. The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments.  The rejection of claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments.  The rejection of claims 5, 8-16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based upon the amendments.
	The rejection of claim 7 under 35 U.S.C. 101 because the claimed invention is directed to a nature based product without significantly more is withdrawn based upon the amendment. The 
	The rejection of claim(s) 1, 5, 7, 10 under 35 U.S.C. 102(a)(1) as being anticipated by Thottathil US 20170152266 A1 is withdrawn based upon the amendments.  
	The rejection of claim(s) 1-2, 4-5, 7, 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Thottathil  US 20170196851 A is withdrawn based upon the amendments.
	The rejection of claim 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  Applicants’ representative’s arguments submitted on January 11, 2021 have been fully considered but are not persuasive.  Applicants’ representative argues that “superior opioid receptor engagement of NB-33 is demonstrated”, however this is not the language of the claims.  Regardless, there is no way to determine which compounds of claim 1 have such a property without trial and error screening.  The claim does not meet the requirements of 112(a).
The rejection of claims 1-5, 7-12, and new claims 21, 22-24 under 35 U.S.C. 103 as being unpatentable over Mickle WO 2018191472 A1 AND Thottathil US 20170152266 A1 AND Thottathil US 20170196851 A1 is maintained with an added reference based upon the amendments deleting the anticipated embodiments and others rejected under 103. Applicants’ representative’s arguments submitted on January 11, 2021 have been fully considered but are not persuasive. In response to applicant's argument that applicant has undertook the modification to provide more stable compounds while the prior art is concerned with improving bioavailability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument that Mickle and Thotathil are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, these references are all concerned with opioid prodrugs and their status as analogous art is readily apparent.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in this case the conjugates are expected to provide improvements to the compounds. This could be held non-responsive, however applicant also states:
Applicant respectfully traverses the election of species requirement. The specifies [sic] are not patentably distinct from the broader claims 1 and 7, which are directed to a novel combination of the claimed compound with any opioid residue, where the opioid residue is defined to include both opioid agonists and antagonists. In other words, claims 1 and 7 are directed to a novel modification of any opioid agent/agonist (e.g., Nalbupane and other opioid agonists listed in claim 3), or modification of any opioid antagonist (e.g., Naloxone and other opioid antagonists listed in claim 3) with hexadienoate included in the molecule.

As stated in the requirement, “Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.”  The applicant has admitted that the variation is obvious.
	The rejection of claim(s) 13-16  under 35 U.S.C. 103 as being unpatentable over Mickle WO 2018191472 A1 AND Thottathil US 20170152266 A1 AND Thottathil  US 20170196851 A1 as applied to claims 1-5, 7-12 above in further view of Stinchcomb US 6,569,449 is maintained. Applicants’ representative’s arguments submitted on January 11, 2021 have been fully considered but are not persuasive.
	Various new grounds of rejection are set forth below.
Objections
4.	Claims 1-5, 7-16, 21-25 are objected to for general illegibility.  The present amendment has been transmitted by a fax or scanned and the text is washed out and there are four vertical lines running through the pages.  The documents fail to comply with 37 C.F.R. 1.52 (a) (1) (iv) and (v):
“(a) Papers that are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or a reexamination proceeding.
(1) All papers, other than drawings, that are submitted on paper or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application or reexamination proceeding, must be on sheets of paper that are the same size, not permanently bound together, and:

 iv) Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent; and

(v) Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 3, 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 defines Y as the opioids “nalbuphine, naloxone, butorphanol, metopon, ketocyclazocine, diprenorphine, etorphine, oxymorphone, and tapentadol”.  Claim 3 adds additional opioids, naltrexone, nalorphine, cyclazocine, that do not appear in claim 1.  Claim 12 lists naltrexone and nalorphine, which are not in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

6.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably 
		Claim 5 is drawn to a composition “where said composition increases opioid receptor engagement of an opiate”.  This claim then seeks to limit the scope of the claims to those compounds that meet particular functional requirements. The specification, however, does not provide any specific correlation between a particular structural property and the claimed function. It is not entirely clear what “increases opioid receptor engagement of an opiate”, means exactly.  Is this binding?  Is this a measure of functional agonism? Duration of effect? Potency? The diversity of coupling partners to opioid GPCRs is large and the cellular function of each is unique.   Mark Connor and MacDonald J Christie “Opioid Receptor Signaling Mechanisms” Clinical and Experimental Pharmacology and Physiology 1999 26, 493-499 has summarized some aspects of the opioid receptor signaling.  A scheme on pg. 497 is reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Connor concludes “There is emerging evidence that the efficacy profile of opioid agonists at the
µ receptor (as well as other agonists at other types of G-protein coupled receptors) differs for different signaling events, particularly receptor phosphorylation and internalization, presumably by stabilizing distinct receptor conformations.” This receptor is a GPCR with a vast number of binding sites and conformations each of which may be associated with a distinct physiological outcome and distinct coupling partners. The implications for each of these pathways on treatment 
One common thread between the opioid receptor subtypes is the interesting observation that receptor trafficking and regulation vary depending upon the agonist. For example, morphine is unable to promote receptor internalization, in contrast to DAMGO, which causes robust internalization. It is thought that morphine tolerance, a major problem in the clinic, is perhaps mediated by these differences in receptor regulatory activity...  Opioid receptors contain more than 15 serine, threonine, and tyrosine residues that are accessible to protein kinases, which phosphorylate the receptor. All three intracellular loops and the carboxyl terminal tail contain these sites. P incorporation experiments have been critical to our understanding of MOR receptor phosphorylation, and combined with our knowledge of site-directed mutagenesis, we now have a clear understanding of the key residues involved in MOR phosphorylation. Rat MORs are phosphorylated at Ser375 in the carboxy terminus, and treatment with both morphine and DAMGO causes robust phosphorylation of this residue. However, some reports have suggested that morphine and DAMGO induce different degrees of phosphorylation of Ser375, suggesting that Ser375 may not be the only amino acid residue phosphorylated and responsible for MOR regulation. The highly conserved GPCR “DRY motif” in the second cytoplasmic loop of the  opioid receptor has been implicated in regulation of agonist efficacy. Phosphorylation of Tyr166 reduced the efficacy of DAMGO-mediated G-protein activation. It has been shown recently that agonist-selective differences in MOR regulation are in fact determined not only by net incorporation of phosphates into the receptor population as a whole but also by individual receptors achieving a critical number of phosphorylated residues (multiphosphorylation) in a specific region of the C-tail. In addition, the same group identified that multiphosphorylation specifically involves the 375STANT379 motif required for the efficient endocytosis of MOR. These ligand-mediated differences highlight the ligand-dependent nature of opioid receptor function and require additional further study in vivo. [citations omitted]

Al-Hasani on pages 1368 ff, discusses many other cellular mechanisms involving opioid receptor phosphorylation, arrestin recruitment, MAPKs, ERKs, JNK2, Stat3 and many others. “There are multiple lines of evidence pointing to arrestin molecules as crucial proteins that network and in vitro studies. It is also increasingly clear that most molecular and cellular features of opioid receptors remain disjointed and unconnected to any physiological or behavioral effects...” [emphasis added].
Quock et. al., “The -Opioid Receptor: Molecular Pharmacology, Signal Transduction, and the Determination of Drug Efficacy” PHARMACOLOGICAL REVIEWS 1999, 51(3),  503-532 also discusses problems with drawing conclusions from  the cell based assays.  Consider morphine which performs poorly in cell based assays, Quock at pg 527 col. 1:
After 100 years of use, morphine is still the gold standard against which other analgesic agents are measured, yet we have shown that morphine has modest efficacy in assays of G protein activation (Hosohata et al., 1998)

“Biphalin was likewise predicted to be a poor antinociceptive agent, yet there is obvious evidence of a potent antinociceptive effect in experimental animals.”	
 The working examples do not explain what compounds actually have this property or which can meet the requirements of the claims. Applicants therefore provide no guidance for identifying the compounds from Formula I that meet the requirements of claim 5. 
In University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424 (W.D.N.Y. 2003), at issue was a patent directed to method for inhibiting prostaglandin (PGHS-2) synthesis in a patient 
The patent in Rochester does no more than describe the desired function of the compound called for, and it contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. The specification of the patent in Rochester states that the invention comprises, inter alia, “assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product; and methods of treating diseases characterized by aberrant PGHS-2 activity using such compounds.” Nowhere, however, does it specify which “peptides, polynucleotides, and small organic molecules” have the desired characteristic of selectively inhibiting PGHS-2.
The Rochester court cited the CAFC in Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316 (63 U.S.P.Q.2d 1609), which adopted the standard set forth in the Patent and Trademark Office (“PTO”) Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, 1 “Written Description” Requirement (“Guidelines”), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by “showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics,” including, inter alia, when coupled with a known or disclosed correlation between function and structure ... .” Enzo, 296 F.3d at 1324-25 (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)).
The Rochester court also cited the CAFC in Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 [43 U.S.P.Q.2d 1398] (Fed. Cir. 1997), in which the court drew a distinction between genetic material and other chemicals; in drawing this distinction, however, the court also stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” 119 F.3d at 1568 (emphasis added). There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims.
The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 U.S.P.Q.2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016 (Fed. Cir. 1991)). In Fiers v. Ravel, 984 F.2d at 1169-71, 25 U.S.P.Q.2d at 1605-06 (1993), the CAFC found that “a mere wish or plan for obtaining the claimed chemical invention” is not sufficient to describe a chemical invention (discussed in Eli Lilly at 1404).  
Rochester. In Rochester, there were no compounds known to have the required function, and in the instant application it is unclear what this requirement is and how it is measured and which compounds have it. The key similarity between the cases, and the one relevant to this ground of rejection, is the fact that no explanation is provided for identifying compounds having the desired function. For this reason, the rejection due to lack of written description is proper.
7.	Claims 1-2, 5, 10-12, 24-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to remove the recitation, “C1-3” and “OAlk”.  The former being completely undefined and the later missing a definition for “Alk”.  It is argued in the response of  January 11, 2021 that C1-3 was meant to be C1-3 alkyl and C1-3 alkoxy.  “Applicant intended for these terms to mean “Cl-3 alkyl” and “Cl-3 alkoxy.”  Applicant states in the response that, “Support can be found throughout the specification and examples including at paragraph 119 (Table 7)” however the examiner can find no support for these new definition. The only group that appears in these compounds is a compound where R1 is a methyl group and as such claim 23 has not been rejected.  There are no alkoxy groups or additional alkyl groups in these compounds.  An error can be corrected provided that there is not “reasonable debate” as to what the correct text would be, Novo Industries, L.P. vs. Micro Molds Corp., 350 F.3d 1348,  69 USPQ2d 1128 (2003).  Here, there is more than one possibility, as was the case in Novo Industries as well.  In such a case, one must show that one of ordinary skill in the 
According to the arguments,  “an alkoxy group is frequently depicted in shorthand fashion as “-OAlk” and a methoxy group or ethoxy group depicted as “OMe” and “OEt” respectively.”  As per MPEP 2145, “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s) 1-5, 7-12, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickle WO 2018191472 A1 AND Thottathil US 20170152266 A1 AND Thottathil  US 20170196851 A1 AND Kuzmina “Geometric parameters as a criterion for assessment of the bioactive conformations of opiate receptor ligands.” Russian Chemical Bulletin, International Edition, Vol. 55, No. 9, pp. 1516—1522, September, 2006. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Mickle teaches prodrugs of levorphanol with hexadienoate bound at the 3-position

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Mickle on page 25 lists sorbic acid as an envisioned oxoacid conjugate.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Thottathil ‘266 teaches Formula 9 on page 9 where R is sorbate is a compound of claim 1 where the opioid is oxycodone. Sorbate is hexadienoate, or the compound of Formula I where R1 is methyl and R2, R3, R4 and R5 are H.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Oxycodone is μ-opioid receptor (MOR), δ-opioid receptor (DOR) and  κ-opioid receptor agonist.
 Thottathil  US ‘851 teaches the compounds of the instant claims in claim 11 on page 20, where the acid is “sorbic acid” which is hexadienoate, or the compound of Formula I where R1 is methyl and R2, R3, R4 and R5 are H.  The opioid is codeine, dihydrocodeine, buprenorphine, hydrocodeine, morphine and hydromorphone as in claim 1.  These are also the compounds of Formula 8 on page 10 where R is sorbate. Codeine dihydrocodeine, hydrocodeine, morphine and hydromorphone are MOR agonists. Buprenorphine is both an opioid agonist and antagonist.  Kuzmina teaches a list of known opioid ligands in a Table on page 1517 where all the ligands of claim 1, 3 and 7 are listed.
B)	Ascertaining the differences between the prior art and the claims at issue.

C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have similar properties, indeed we see that these compounds are have the same properties as those described by Mickle.  Further since Thottathil has already disclosed the sorbate prodrugs of various opioid ligands, there is no invention in selecting another opioid for conjugation. Applicants have stated that “The specifies [sic] are not patentably distinct from the broader claims 1 and 7, which are directed to a novel combination of the claimed compound with any opioid residue, where the opioid residue is defined to include both opioid agonists and antagonists. In other words, claims 1 and 7 are directed to a novel modification of any opioid agent/agonist (e.g., Nalbupane and other opioid agonists listed in claim 3), or modification of any opioid antagonist (e.g., Naloxone and other opioid antagonists listed in claim 3) with hexadienoate included in the molecule.”  All of the opioid ligands in claim 1 are known as per Kuzmina.  As admitted there is no distinction in swapping out one opioid ligand for another.    Since the examiner has found one of the species unpatentable over the prior art, the admission is used in a rejection under 35 U.S.C. 103(a) of the other species.
9. 	Claim(s) 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickle WO 2018191472 A1 AND Thottathil US 20170152266 A1 AND Thottathil  US 20170196851 A1 as applied to claims 1-5, 7-12 above in further view of Stinchcomb US 6,569,449. The factual Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Mickle teaches prodrugs of levorphanol with hexadienoate bound at the 3-position as discussed above.  Thottathil ‘266 teaches and Thottathil  US ‘851 teaches the compounds of the instant claims as discussed above.  The opioid in Thottathil was oxycodone, codeine, dihydrocodeine, buprenorphine, hydrocodeine, morphine and hydromorphone which are compounds of claim 4. Buprenorphine is both an opioid agonist and antagonist.  
Stinchcomb teaches various ester prodrugs of opioid antagonist prodrug of naltrexone, nalbuphine, nalorphine, naloxone, and nalmefene, See column 4 and 5. Naloxone is Formula IV and Nalbuphine is Formula II.  Stinchcomb mentions a six carbon acid “hexanoyl” on column 5 line 56.
B)	Ascertaining the differences between the prior art and the claims at issue.
The difference between the prior art and the instant claims is replacement of one opioid with another in the hexadienoate opioid prodrug compounds.  While Mickle made levorphanol-hexadienoate prodrugs and Thottathil used oxycodone, codeine, dihydrocodeine, buprenorphine, hydrocodeine, morphine and hydromorphone, the instant claims embrace the conjugation of any opioid to hexadienoate.  Claims 13-14 and 15-16 are drawn to conjugation of the two known opioids, naloxone and nalbuphine to hexadienoate.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have function the same.  Both Mickle and Thottathil has already disclosed the sorbate prodrugs of various opioid ligands, there is no invention in selecting another opioid for conjugation. As applicants have stated that “The specifies [sic] are not patentably distinct from the broader claims 1 and 7, which are directed to a novel combination of the claimed compound with any opioid residue, where the opioid residue is defined to include both opioid agonists and antagonists. In other words, claims 1 and 7 are directed to a novel modification of any opioid agent/agonist (e.g., Nalbupane and other opioid agonists listed in claim 3), or modification of any opioid antagonist (e.g., Naloxone and other opioid antagonists listed in claim 3) with hexadienoate included in the molecule.”  As such swapping out one opioid ligand for another in the prior art hexadienoate-opioid ligand paradigm is prima facie obvious since as admitted by the applicant the compounds are not patentably distinct.  Stinchcomb teaches near identical compounds to the instant claims 13-16 differing only by the presence of two olefins, i.e. hexanoyl.  Given the teachings of the prior art collectively and the admission by applicant the claims are prima facie obvious.
10.	Claim(s) 22, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickle WO 2018191472 A1 AND Thottathil US 20170152266 A1 AND Thottathil  US 20170196851 A1 AND Kuzmina “Geometric parameters as a criterion for assessment of the bioactive conformations of opiate receptor ligands.” Russian Chemical Bulletin, International Edition, Vol. 55, No. 9, pp. .

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As such the desmethyl or further methylated analogs of the sorbate prodrugs would be expected to function the same since they differ only minimally in chemical structure. The interchangeability of hydrogen and methyl generally creates a case of prima facie obviousness.   See In Re Herr 134 USPQ 176 (C.C.P.A. 1962), finding the presence of a methyl group failing to create a patentable distinction over the prior art (“The only structural distinction in appellant's compounds over those of Herr et al. is the presence of a methyl group in the 17 position of the claimed compounds. It is noted that the two compounds used as standards in the art have exactly the same structural difference. It therefore appears, as the board held, that the 17-methyl derivative of Herr et al. would be an obvious structural change to a chemist of ordinary skill in that field.”) See also In re Wood, Whittaker, Stirling, and Ohta, 199 USPQ 137 (C.C.P.A. 1978) and In re Lahr, 137 USPQ 548, 549   
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625